Rights-based management tools in fisheries (debate)
The next item is the report by Mrs Attwooll on rights-based management tools in fisheries.
rapporteur. - Madam President, my thanks are due to the shadow rapporteurs and all on the Fisheries Committee for producing a well-balanced report on what is a very complex and in many ways sensitive issue.
In some public debate, rights-based management is equated with the employment of individual transferable quotas. The report takes a much broader view, treating the term as covering any of the forms that can be taken by the right to harvest fish, given that these are seen as a common public good. So understood, it is clear that there is a variety of such forms currently in operation throughout the EU. For example, the extent of the right may be specified by reference to the territory to be fished, the amount of fish to be harvested, the effort allowed or some mixture of these. Similarly, although the right is implicitly transferable, there are various limitations in this respect. For example, that from Community to Member States is conditioned by the principle of relative stability. Further, there seems to be a considerable range of such limitations. One particular form of divergence between Member States is how far transfer for economic value is permitted, either formally or informally, and thus amounts to a tradable right.
The central issue is, then, how fisheries management should engage in constituting the right to harvest in order best to obtain the objectives of the common fisheries policy. The Commission communication raises the question of the extent to which a single system might be introduced, either at Community level or by harmonising the practice of Member States. The report of the Fisheries Committee details a number of concerns about the adverse impacts that certain types of rights-based management might have, but also touches on the manner in which some of these might be prevented. It indicates too the way in which certain types of rights-based management can have positive effects, provided they are properly devised.
The report notes the variety of systems of rights-based management currently in place, the degree to which the forms of right concerned are hybrid ones and the complexity of the issues involved. It is consequently rightly cautious about the idea of moving to any single system. Over and above the need to protect artisanal fleets, we raise the question of whether, on a more general basis, the same system would be appropriate for both single species and multi-species fisheries. We finish by asking the Commission to address a number of different questions in its study and, in view of all that needs to be taken into consideration, to allow a longer time for debate.
In conclusion, I would like to touch more deeply on one aspect of the report. Although rights-based management is essentially a juristic concept, I have the impression that much of the drive towards its discussion has come from economists.
I do not think that anyone here would doubt that fisheries management must take account of sound economic principles. Indeed the report indicates some of the positive outcomes to which economic efficiency may give rise.
But such efficiency has to be seen as an instrumental good. As the report states, it is valuable insofar as it promotes the objectives of the CFP. I have personal doubts that economic efficiency is sufficient, in itself, to promote all these objectives to the desired extent and suspect that there are ways in which it may prove counterproductive to some aspects of them.
I seek reassurance, therefore, that the Commission will take a genuinely rounded approach, both in relation to the content and to the outcome of the study.
Member of the Commission. - Madam President, first of all allow me to thank the rapporteur, Ms Attwooll, and all the members of the Committee on Fisheries for a very thorough report, the contents of which I can almost fully endorse.
The report recognises the main advantage of rights-based management systems as being increased economic rationale in fisheries. This is a crucial issue in the present context, where poor economic performance is the rule rather than the exception. The quest for a higher degree of economic efficiency generally has very positive effects on overcapacity and hence on sustainability of fisheries activities.
The report, however, also accurately identifies the possible negative effects. In my opinion, such effects could be contained, if not eliminated, by introducing provisions intended to limit concentration of rights, to deal with allocation issues and, as proposed by the report, to protect artisanal fleets. These are being dealt with by various means in third countries where rights-based management systems in general, and individual transferable quotas in particular, have been in place for quite some time. As stated in the report, such systems are a complex matter, but difficulties associated with them are not insurmountable.
On balance, I think the possible benefits are larger than the possible negative effects. However, I would like to confirm once more that the Commission has no intention of proposing Community management systems. Nor is it the Commission's intention to promote a given and universal rights-based management system. Different fisheries will require different systems. I am also fully aware of the sensitivity of this issue in relation to relative stability.
The Commission will continue working on this issue. In the short term, we are aiming at increasing the general knowledge on rights-based management and identifying best practices to be shared with Member States' national or regional governments with fisheries competences. We will also consider issuing guidelines or similar supporting documents to that effect.
The results of the consultation process - including, of course, the report of the European Parliament - and the outcome of the ongoing study on rights-based management systems in the Member States and experiences in third countries will be important inputs for this process.
In the medium term, rights-based management is going to be one of the topics in our reflection towards the next reform of the common fisheries policy.
The Commission will keep you informed about these future developments and I look forward to further fruitful discussions with you on this important issue.
on behalf of the PPE-DE Group. - (ES) Madam President, more than 10 years ago, Parliament considered the possibility of introducing fishing rights into the CFP, through an own-initiative report on the future review of the CFP.
We can therefore only express our satisfaction at the Commission's decision to finally examine the possibilities of this fisheries management tool, although in my opinion, in a too simplistic and superficial way, undoubtedly due to a fear of unleashing the fury of the Council regarding these matters.
Those who are the most resistant to change and the least enterprising, both in the fisheries sector and in the Council, have always feared any change to management systems, even for the better. This does not mean that these sectors and Member States are in a better situation, or even in the same situation as they were 30 years ago, but rather they are dragging the more dynamic sectors towards a dead end.
It is true that management through the allocation of fishing rights raises questions with regard to implementation, but it is just as true that countries in which fishing is an important sector for the future have been able to resolve them, demonstrating that, at least for parts of the fleet that are able to evolve towards more modern, efficient and sustainable approaches, it has advantages that are far from negligible.
We therefore also welcome Mrs Attwooll's report, which, alongside the concerns, has succeeded in reflecting the possible advantages, which could include improvements in control, a reduction in capacity, a decrease in discards and lower dependency on public aid.
I would like to say to Mrs Attwooll that fishing is indeed an economic activity, and one that needs to be profitable, which is now ceasing to be the case, therefore perhaps we need more economists in fisheries than there are at present, to analyse these issues in more detail.
Having said this, I wish the Commission great success in this debate and I hope that the management model, which has been a failure, can be changed in the future.
on behalf of the PSE Group. - (PT) I should like to congratulate Mrs Attwooll for her hard work to achieve the maximum possible consensus on her report. This is a complex and controversial issue but it is extremely important for all who are concerned about the sustainability of resources, and this includes the sustainability of the most precious resource for all who make up Europe's innumerable fishing communities.
I therefore think that the report strikes exactly the right balance between the different points of view. The results of the vote in the Committee on Fisheries - 21 in favour out of 24 - bears out what I have just said. It is important not to avoid this debate but equally important not to decide too hastily. As a Member elected for a Member State where the small-scale and multi-species fisheries which predominate in the south of Europe are very important, I am concerned about the introduction of management systems involving trade in fishing rights, which might bring benefits for shipowners with greater purchasing power to the detriment of smaller shipowners.
I also fear that the general adoption of such a system might be counter-productive, possibly even leading to higher catches to offset the cost of acquiring the fishing right. I therefore repeat that I support the overall conclusions of the report, to the effect that no decisions should be adopted until we have studies covering all Member States and the different types of fisheries plus a wide-ranging debate to assess all the variables involved in this issue.
on behalf of the GUE/NGL Group. - (PT) I should like to begin by paying tribute to the commitment of the rapporteur, Mrs Attwooll, in drawing up a balanced report on a question as fundamental as the sovereignty of Member States in the management of their fisheries resources and the setting up of private property rights for access to and exploitation of that public good.
However, although we appreciate paragraph 11, the report contains many points on which we totally disagree, for example, viewing this debate as an anticipation of the necessary modification of the existing management policy or including points that more or less explicitly argue for adopting fishing right management mechanisms at Community level.
In our view, each Member State should be responsible for managing its marine resources, in particular as a way of safeguarding its food sovereignty. We therefore reject any step-by-step process that could, in future, lead to the setting up of a rights-based management system in Community fisheries, that is the marketing of fishing licences, days at sea or quotas, which would inevitably lead to the appropriation and concentration in private hands of a public good.
Madam President, this is a complex area and I certainly commend Ms Attwooll for her report and her efforts in that regard.
Representing a region whose overall experience of the common fisheries policy has been far from positive, I must say that my natural inclination is strongly against the imposition of any EU-based management system. Rather, I am quite clear that Member States should be able to decide what management system works best for them.
Moreover, maintaining stability, I fear, could be severely jeopardised in the industry if unregulated transferable quotas were embraced, with particular threat to single and small-scale operators. It would be better by far in my book to repatriate real powers over fishing to Member States and concentrate on getting in place viable local management systems capable of enjoying the confidence of those affected.
I also fear that this new study will prove to be another protracted excuse for putting off real and helpful change. I hope that does not prove to be so, but we have seen that in the past.
(PT) I would also like to congratulate our rapporteur, Mrs Attwooll, and to say that, in my opinion, the natural marine heritage should be preserved and should be used in a sustainable manner by the fishing communities whose lives are traditionally bound up with that environment; it cannot be regarded as just another business. I therefore do not share the vision of marine ecosystems and the associated fishing communities as a market, where fishing rights may be freely traded, perhaps even on a kind of stock market, which would naturally lead to the industrialisation of fishing and pose a threat to the equilibrium of the ecosystems and fishing communities. Even more, it seems to me that we simply must not allow anything to jeopardise the principle of relative stability and I therefore think that the Commission should be as cautious as possible in this debate.
Madam President, I would like to thank Ms Attwooll for her work and welcome this report as it has initiated a much-needed debate on alternative management measures.
I strongly agree with the report when it points out that the current fisheries management systems within the EU, specifically in the area of TACs and quotas, do not provide an answer to our problems, and that it is necessary to hold a wide-ranging debate.
In its green paper on the reform of the common fisheries policy, the Commission states that: 'Alternative management mechanisms can play a significant complementary role in Community fisheries management.' However, I would venture to suggest that alternative management measures should and must play a compulsory role in the future, as we need to take on board a range of factors, including climate change and up-to-date marine and fisheries research based on sound science.
As I pointed out in my now redundant opinion of the Committee on Fisheries for the report by the Temporary Committee on Climate Change, I have no doubt that climate change will impact on EU fisheries regulations, as allocations of quotas based on historic catch patterns will need to be revised as a result of the shifting distribution of fish stocks. Furthermore, fisheries management will have to be increasingly based on adaptive approaches as historical data will be less valuable.
As climate change and other factors increasingly impact on our fish stocks, our management will need the necessary flexibility, based on sound peer-reviewed science, to adapt to the new conditions and ensure sustainability of resources.
Member of the Commission. - Madam President, I think that we all share a common objective: that of achieving a balance between the economic efficiency of such systems but, at the same time, protecting small fisheries.
I agree with what the rapporteur said, namely that fisheries cannot be looked at purely in economic terms. I need to stress here that the subject is far from simple. I certainly agree that such systems are a complex matter. As I said before, we have to take into account in our reflections possible limitations on the concentration of rights, the resolution of allocation issues and measures for the protection of artisanal fisheries, and we have to approach this matter gradually.
In the short term, we need to learn more, we need to identify best practices and we need to study where rights-based managements systems have operated successfully in certain Member States and look at experiences in third countries.
All this will clearly be an important issue for discussion in the context of the next reform. I certainly look forward to the input from the Committee on Fisheries on this issue. I have noted all the comments made by all the parliamentarians who have spoken on this subject.
rapporteur. - Madam President, I cannot say that I am altogether reassured by the Commissioner's response, because it seemed to me that, in what he was saying, he was actually giving pre-eminence to one particular form of rights-based management, whereas what the report is seeking is a review of all different types of forms to assess their merits and demerits.
I think we are all agreed that the common fisheries policy is in need of reform. A newspaper in my constituency that picked up the European Parliament press release on the report cites me as being cautious about the reform of the CFP. This is certainly not so if it is taken to mean that I have any doubts about the need for reform. I am cautious, as I think we all are, to the extent of wanting to be reassured that the reform is in the right direction.
In the course of writing the report, for example, it occurred to me to ask just how compatible with one another the different ways of defining the extent of the right to fish are. My feeling was that, whilst quota and effort limitations both combine readily with territorial restrictions, neither of the first two sits that comfortably with the other. This in turn made me realise that, technical though a report on rights-based management might, on the face of it, seem, the issue it raises goes to the very heart of the common fisheries policy.
Whilst generally applauding the direction of current reform, I hope that the discussion may trigger a more radical reappraisal of the tools we use, so as to achieve the best possible balance between improving the livelihood of those engaged in fisheries, having a sustainable marine ecology in which fish stocks are conserved and maintaining the viability of fisheries-dependent communities. I would not like to think that, in advance of a thorough study, some prior decision had been taken as to what might achieve the very best balance.
The debate is closed. The vote will take place tomorrow, Thursday.